Filed 7/12/22 Westbrook v. Chen CA6
                           NOT TO BE PUBLISHED IN OFFICIAL REPORTS
        California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
        certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
        certified for publication or ordered published for purposes of rule 8.1115.




               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SIXTH APPELLATE DISTRICT


VLADIMIR WESTBROOK,                                               H049189
                                                                  (Santa Clara County
        Plaintiff and Appellant,                                  Super. Ct. No. 20CV366526)

               v.

ANGELA HANXU CHEN,

        Defendant and Respondent.



        Vladimir Westbrook sued Angela Hanxu Chen in May 2020, alleging five claims.
Chen’s demurrer to the original complaint was sustained with leave to amend. The order
sustaining the demurrer expressly stated that any amendment by Westbrook was limited
to the three causes of action for breach of contract, breach of duty of loyalty, and breach
of implied covenant of good faith and fair dealing that were alleged in the original
complaint. Westbrook filed a first amended complaint to which Chen demurred. On
May 21, 2021, the court entered an order striking the first amended complaint without
leave to amend, concluding that in filing the amended pleading, Westbrook had violated
the terms of the prior order granting leave to amend by asserting new and different
claims.
        On appeal, Westbrook contends that the trial court erred by striking the first
amended complaint without leave to amend on its own motion. He argues, inter alia, that
court’s order striking his pleading violated his right to due process. We conclude that
Westbrook forfeited his due process challenge and that, in any event, the contention lacks
merit. We reject Westbrook’s other claims of error. Accordingly, we will affirm the
order striking the first amended complaint.
                       I.      PROCEDURAL BACKGROUND
       A.     Initial Complaint and Demurrer
       On May 12, 2020, Westbrook, as a self-represented litigant, filed a complaint
against Chen. The claims arose out of a dispute between Chen and Westbrook Group
Inc., dba Westbrook Realty (WBREA). In December 2018, Chen entered into an
independent contractor agreement with WBREA (hereafter, the IC Agreement). In or
about February 2019, Chen began working with clients, the Shivarudrappas (the Client),
and a transaction involving the Client closed in December 2019. Thereafter, WBREA
and Chen had a dispute concerning commissions on that transaction. Westbrook alleged
that the dispute was resolved on or about January 17, 2020, through the execution of a
document identified in the complaint as a “Settlement Agreement.” That document, the
“Settlement Agreement,” was a check attached to the complaint dated January 17, 2020,
from WBREA to Chen in the amount of $6,050.00. On the check stub, there appeared
language reciting that the parties had reached an oral agreement; WBREA issued the
check “as an accord of the disputed commission fee amount”; “acceptance of the check
shall constitute satisfaction”; and “[t]he parties hereby abandon all claims against each
other which could arise from there [sic].” Westbrook alleged further that Chen breached
the “Settlement Agreement” in April 2020 by filing a complaint for arbitration to
relitigate the claims previously settled. Thereafter, any claims of WBREA against Chen
were “transferred” to Westbrook.
       There were five causes of action alleged in the complaint: (1) breach of written
contract, i.e., the “Settlement Agreement” between WBREA and Chen; (2) breach of duty
of loyalty by making a false demand that WBREA pay a Client credit in an inflated

                                              2
amount; (3) breach of implied covenant of good faith and fair dealing relative to the
“Settlement Agreement”; (4) bad faith denial of the existence of contract (i.e., the
“Settlement Agreement”); and (5) fraud by “attempt[ing] to extort from WBREA funds
by willfully making false statements with full knowledge [of] them to be false.”
       Chen filed a demurrer to the complaint. She asserted, inter alia, that (1) there was
no “ ‘settlement agreement’ ” because Civil Code section 1526, subdivision (a)
“prohibit[ed] ‘payment in full’ language that is not clearly written upon the check itself”;
(2) there was no written assignment between WBREA and Westbrook; (3) the claims, to
the extent they were based upon Chen’s filing of a complaint for arbitration, were barred
by the litigation privilege (Civ. Code, § 47, subd. (b)); and (4) the third through fifth
causes of action were defective because the claimant was a third-party corporation,
WBREA, and tort claims are generally not assignable.
       Westbrook opposed the demurrer. In that opposition, Westbrook argued that
Chen’s demurrer should be overruled in its entirety, or, alternatively, that the court should
grant leave to amend for Westbrook to file a proposed first amended complaint that was
attached as an exhibit to the opposition. The proposed pleading named two additional
defendants and alleged 20 causes of action.
       On January 11, 2021, the court sustained the demurrer as to each cause of action.
The court sustained the demurrer to the first, second, and third causes of action on the
ground that the litigation privilege under Civil Code section 47, subdivision (b) barred
those claims, but it granted leave to amend. As to the fourth and fifth causes of action,
the demurrer was sustained without leave to amend. In its order, the court made clear
that leave to amend was granted as to only the first through third causes of action alleged
in the complaint and only as against Chen. The court stated that “[a]ny other amendment,
whether to add causes of action or new parties, requires approval of the court upon
noticed motion.” (Hereafter, the January 11, 2021 order is referred to as the Prior Order.)



                                              3
       B.     First Amended Complaint and Demurrer
       On January 14, 2021, Westbrook, as a self-represented litigant, filed a first
amended complaint against Chen. The amended pleading contained numerous factual
allegations that were new, including matters occurring after the filing of the original
complaint. It was alleged that, as a result of entering into the December 2018
independent contractor agreement (hereafter, the IC Agreement), Chen gained full access
to WBREA’s trade secrets, proprietary information, and files, and she owed a fiduciary
duty to WBREA while she was “associated with WBREA and thereafter.” “Chen
violated numerous provisions of [the IC Agreement].” She concealed material facts
regarding transactions that she engaged in while she was associated with WBREA. After
Chen “disassociated herself from WBREA” in January 2020, she became associated with,
and wrongfully delivered WBREA’s property to, a new brokerage firm (hereafter, “Sand
Hill”).1 Westbrook alleged further that Chen, after separating herself from WBREA,
“failed and refused to deliver and return WBREA’s proprietary information and files”
(original italics) and misappropriated them for her own use and for Sand Hill’s benefit.
And in June 2020 (after the filing of the original complaint), Chen closed escrow (under
Sand Hill) on a transaction involving a WBREA client, but she did not disclose the
transaction or its proceeds to WBREA.
       Westbrook alleged three causes of action in the first amended complaint: breach
of contract, breach of fiduciary duty, and breach of the implied covenant of good faith
and fair dealing. He alleged that Chen breached the IC Agreement by failing to return
WBREA’s “Property”—defined in the first amended complaint as WBREA’s proprietary
information and files—misappropriating that “Property,” using the “Property” for Sand
Hill’s benefit, and soliciting prospective and existing clients of WBREA. The same

       1
        Westbrook alleged that this brokerage firm was “Sand Hill Real Estate And
Investment Inc., aka Realty One Group Sand Hill, aka Realty One Group World
Properties, which on its turn [sic] is associated with REALTY ONE GROUP, INC.”


                                             4
alleged actions of Chen also furnished the grounds for Westbrook’s breach of fiduciary
duty and breach of implied covenant claims.
       Chen filed a demurrer to the first amended complaint. She asserted, inter alia, that
Westbrook’s amended pleading (1) contravened the court’s Prior Order by alleging new
claims arising from different matters than those covered in the original complaint; (2)
alleged claims arising from purported facts after Chen was disassociated from WBREA
(while the original complaint arose out of purported facts occurring during her
relationship with WBREA); and (3) included a claim of breach of duty of loyalty that
resided with WBREA and could not be individually asserted by Westbrook. Chen
asserted that “the entire pleading filed in this action must be dismissed and the demurrer
[sustained] without further leave to amend.”
       Westbrook filed opposition, arguing that Chen’s demurrer should be overruled.
Westbrook, inter alia, challenged Chen’s assertions that (1) the allegations in the first
amended complaint differed completely from those in the original complaint, and (2) the
filing of the first amended complaint violated the court’s Prior Order.
       The court issued a tentative ruling in which the court indicated it intended to strike
the first amended complaint on the court’s own motion because the pleading was not in
conformity with the court’s Prior Order sustaining the demurrer to the original complaint.
No party contested the tentative ruling or appeared at the hearing. The court therefore
adopted the tentative ruling2 and entered a formal order on May 21, 2021.
       In the formal order (the Order), the court made reference to, and quoted from the
Prior Order in which the court had cautioned Westbrook that although he was granted
leave to amend the first through third causes of action, any amended pleading that went

       2
         This court, on its own motion under Evidence Code section 459, after giving the
parties an opportunity to state their positions concerning the matter, took judicial notice
of a minute order dated May 20, 2011. In that minute order, the court recited its tentative
ruling, noted that no party had challenged the tentative ruling or had appeared at the
hearing, and the court adopted the tentative ruling.


                                               5
beyond the three previous causes of action or added defendants would be improper as it
would require approval of the court upon noticed motion. In addressing the first
amended complaint, the court concluded that the pleading had “abandon[ed] the factual
allegations of the original complaint. The [first amended complaint made] no mention of
a settlement agreement, the filing of an arbitration complaint, or self-dealing transactions.
Instead of claims for breach of contract and breach of the duty of loyalty predicated
solely on the existence of a settlement agreement and the filing of an arbitration
complaint, the [first amended complaint] for the first time allege[d] that [Chen] breached
an ‘Independent Contractor Agreement’ and breached a (newly alleged) fiduciary duty by
failing to return ‘proprietary information and files’ after her termination. [Citation.]
There is no mention of this in the original complaint . . . . [¶] The [first amended
complaint] cannot reasonably be understood as an amendment of the first, second and
third causes of action alleged in the original complaint, which were the only causes of
action [Westbrook] was given leave to amend in the Court’s [P]rior [O]rder. It is instead
clearly an attempt by [Westbrook] to allege three wholly new claims in place of those
previously alleged[,] in violation of the Court’s January 11, 2021 Order.”
       Based upon its analysis, the court on its own motion struck the first amended
complaint because it “was not filed in conformity with the January 11, 2021 Order of the
Court.” The court further denied leave to amend, indicating that if Westbrook desired to
file an amended pleading with claims unrelated to those alleged in the original complaint,
he should file a new action or a proper motion for leave to amend.
       Westbrook filed a timely notice of appeal from the Order.




                                              6
                             II.    DISCUSSION
       A.     Applicable Law
       The court, in sustaining a demurrer, “may grant leave to amend the pleading upon
any terms as may be just . . . .” (Code Civ. Proc., § 472a, subd. (c).)3 When the court
sustains a demurrer with leave to amend, in granting such leave, the court “is not []
sanctioning [] a particular amendment which the pleader has submitted to the trial court.
Rather, . . . such granting of leave to amend must be construed as permission to the
pleader to amend the cause of action which he [or she] pleaded in the pleading to which
the demurrer has been sustained.” (People ex rel. Dept. Pub. Wks. v. Clausen (1967) 248
Cal.App.2d 770, 785.) Thus, as a panel of this court explained: “[W]hen a trial court
sustains a demurrer with leave to amend, the scope of the grant of leave is ordinarily a
limited one. It gives the pleader an opportunity to cure the defects in the particular
causes of action to which the demurrer was sustained, but that is all. [Citation.] ‘The
plaintiff may not amend the complaint to add a new cause of action without having
obtained permission to do so, unless the new cause of action is within the scope of the
order granting leave to amend.’ [Citation.]” (Community Water Coalition v. Santa Cruz
County Local Agency Formation Com. (2011) 200 Cal.App.4th 1317, 1329 (Community
Water Coalition).) The filing of an improper amended pleading of this nature may be
challenged either by a motion to strike or by demurrer. (Ibid. [challenge by motion to
strike]; Harris v. Wachovia Mortgage, FSB (2010) 185 Cal.App.4th 1018, 1023
[challenge by demurrer] (Harris); Pagett v. Indemnity Ins. Co. of North America (1942)
54 Cal.App.2d 646, 649 [amended complaint that sets up “a new and different cause of
action” is subject to motion to strike].)
       The court may strike a pleading by motion of a party or on the court’s own
motion. (§ 436.) The trial court is authorized to “[s]trike out all or any part of any
       3
        All further statutory references are to the Code of Civil Procedure unless
otherwise stated.


                                              7
pleading not drawn or filed in conformity with the laws of this state, a court rule, or an
order of the court.” (§ 436, subd. (b); see also Ricard v. Grobstein, Goldman, Stevenson,
Siegel, LeVine & Mangel (1992) 6 Cal.App.4th 157, 162 [court may strike pleading “not
filed in conformity with its prior ruling”].) The court may do so “upon a motion made
pursuant to Section 435, or at any time in its discretion, and upon terms it deems proper.”
(§ 436.)
       A trial court order is entitled to a presumption of correctness, thereby placing the
burden on the appellant to demonstrate error. (Ferraro v. Camarlinghi (2008) 161
Cal.App.4th 509, 528.)
       A determination to strike a pleading under section 436 is reviewed for abuse of
discretion. (Leader v. Health Industries of America, Inc. (2001) 89 Cal.App.4th 603, 612
(Leader).) “An order striking all or part of a pleading under Code of Civil Procedure
section 435 et seq. is reviewed for abuse of discretion. [Citation.] This means that the
reviewing court will disturb the ruling only upon a showing of a ‘ “ ‘clear case of
abuse’ ” ’ and a ‘ “ ‘miscarriage of justice.’ ” ’ [Citations.] Discretion is abused only
when, in its exercise, the trial court ‘ “exceed[ed] the bounds of reason, all of the
circumstances before it being considered.” ’ [Citation.]” (Quiroz v. Seventh Ave. Center
(2006) 140 Cal.App.4th 1256, 1282 (Quiroz).)
       B.     No Error by the Trial Court
              1.     Due Process Challenge
       The primary challenge raised by Westbrook to the Order is that the court struck
the first amended complaint without advance notice to him of the court’s “[s]ua [s]ponte
[m]otion.” He argues that because he “did not have a fair opportunity under all
circumstances to respond,” he was deprived of his right to due process.
                     a.      Due Process Challenge Is Forfeited
       Westbrook did not challenge the court’s tentative ruling in which the court
indicated that it intended to strike the first amended complaint under section 436. Nor

                                              8
did he appear in court to argue the matter. And the record does not show that he filed a
post-hearing motion, such as a motion for reconsideration under section 1008, to
challenge the Order. (See Leibert v. Transworld Systems, Inc. (1995) 32 Cal.App.4th
1693, 1698 [challenge to sustaining of demurrer on ground that plaintiff “failed to plead
exhaustion of administrative remedies” rejected, inter alia, because plaintiff did not
“seek[] reconsideration of the ruling”].) At any of these three junctures, Westbrook could
have raised the argument to the trial court that he believed the court’s striking of his first
amended complaint on its own motion under section 436 violated his right to due process.
He did not do so.4 Westbrook’s failure to object below to this alleged defect precludes
him from raising the challenge here.
       “ ‘An appellate court will ordinarily not consider procedural defects or erroneous
rulings, in connection with relief sought or defenses asserted, where an objection could
have been but was not presented to the lower court by some appropriate method . . . .
The circumstances may involve such intentional acts or acquiescence as to be
appropriately classified under the headings of estoppel or waiver . . . . Often, however,
the explanation is simply that it is unfair to the trial judge and to the adverse party to
take advantage of an error on appeal when it could easily have been corrected at the trial.’
[Citation.]” (Doers v. Golden Gate Bridge etc. Dist. (1979) 23 Cal.3d 180, 184-185,
fn. 1, original italics.) Although the failure to raise an objection in the trial court is often
referred to as a waiver, strictly speaking, it is a forfeiture of the right to assert the
objection on appeal. (In re S.B. (2004) 32 Cal.4th 1287, 1293, fn. 2, superseded on other
grounds by statute as stated in In re S.J. (2008) 167 Cal.App.4th 953, 962.)




       4Westbrook filed a motion for leave to amend shortly after entry of the
May 21, 2021 Order. In that motion, Westbrook did not mention any concern regarding
the procedural manner in which the court on its own motion had struck the first amended
complaint.


                                                9
       This forfeiture rule applies to due process challenges that are not asserted at the
trial level. (Bettencourt v. City and County of San Francisco (2007) 146 Cal.App.4th
1090, 1101.) Thus, for example, appellate courts have held forfeited due process
challenges not asserted at the trial level relating to (1) a provision tolling the statute of
limitations for initiation of disciplinary proceedings (see ibid.); (2) evidentiary rulings
(see Hoffmann v. Young (2020) 56 Cal.App.5th 1021, 1028); (3) a statute (Civ. Code,
§ 1356) concerning the amendment by homeowners’ associations of covenants,
conditions and restrictions (see Fourth La Costa Condominium Owners Assn. v. Seith
(2008) 159 Cal.App.4th 563, 585); (4) claimed inadequate notice before revocation of
driver’s license pursuant to Vehicle Code section 13351.5 (see In re Grayden N. (1997)
55 Cal.App.4th 598, 605); and (5) claimed lack of notice to the custodial de facto parent
before removal of the dependent child from the home (see In re Cynthia C. (1997) 58
Cal.App.4th 1479, 1491).
       Despite his having the opportunity to do so—before the hearing after the release of
the court’s tentative ruling, at the hearing, which he elected not to attend, or after the
hearing by a motion challenging the Order—Westbrook failed to argue to the trial court
that its order striking the first amended complaint under section 436 was made in
violation of his due process rights. He has forfeited this appellate challenge. (See In re
Cynthia C., supra, 58 Cal.App.4th at p. 1491.)5
                      b.     Due Process Claim is Without Merit
       Proceeding as if the claim were not forfeited, we consider the merits of
Westbrook’s assertion that the court’s order striking the first amended complaint violated



       5
          We requested that the parties submit supplemental letter briefs addressing two
questions: (1) whether Westbrook asserted before the trial court that the order striking
the first amended complaint violated his due process rights; and (2) assuming Westbrook
did not raise the issue below, whether it was forfeited (waived) on appeal. We have
received and have considered the parties’ letter briefs.


                                               10
his right to due process. Such a due process contention is an issue of law for which the
de novo standard of review applies. (In re A.B. (2014) 230 Cal.App.4th 1420, 1434.)

       Westbrook argues that his due process rights were violated because the trial court
issued an “[i]mmediate [o]rder” based upon its “[s]ua [s]ponte [m]otion” of which he
received no notice. His premise that the court entered the Order striking the first
amended complaint without prior notice to him is flawed. The trial court, in fact, through
the posting of its tentative ruling, gave notice to the parties (on the afternoon of
May 19, 2020, the court day preceding the hearing on the demurrer) of its intention to
strike the first amended complaint pursuant to section 436.6 The court therefore gave
prior notice that it contemplated striking Westbrook’s amended pleading, as later
accomplished in the Order.
       Further, Westbrook, through the filing and service of Chen’s demurrer, received
full notice of the substance of the underlying basis of the court’s later Order striking the
first amended complaint, namely, that the claims in the first amended complaint were
substantially different from those alleged in the original complaint. Chen specifically
argued in her demurrer that the filing of the first amended complaint constituted a
violation of the court’s Prior Order because the amended pleading alleged new claims
arising from matters different from those alleged in the original complaint. Chen also


       6
          Under the California Rules of Court, if the superior court elects to employ a
tentative ruling system for civil law and motion matters that requires a party to give
notice of intent to appear at the hearing, the superior “court must make its tentative ruling
available by telephone and also, at the option of the court, by any other method
designated by the court, by no later than 3:00 p.m. the court day before the scheduled
hearing. . . . If the court has not directed argument, oral argument must be permitted only
if a party notifies all other parties and the court by 4:00 p.m. on the court day before the
hearing of the party’s intention to appear.” (Cal. Rules of Court, rule 3.1308(a)(1).) The
superior court below elected to adopt this tentative ruling procedure, as provided in its
local rules. (See Super. Ct. Santa Clara County, Civ. Rule 8E.) We take judicial notice
on our own motion of Civil Rule 8 of the Santa Clara County Superior Court Local
Rules. (See Evid. Code, §§ 452, 459.)


                                              11
argued that, in contrast to the original complaint that consisted of claims arising from a
commission dispute while Chen was affiliated with WBREA, the new claims alleged in
the first amended complaint arose out of matters occurring after she was no longer
associated with WBREA. And Westbrook specifically responded in his opposition to
demurrer to the assertion that the filing of the first amended complaint violated the Prior
Order, arguing that the claims in his first amended complaint were consistent with, and
did not completely differ from, those alleged in the original complaint.
       Moreover, Westbrook was on notice through Chen’s demurrer of the requested
result that ultimately occurred through the court’s issuance of its Order. In her demurrer,
Chen argued that Westbrook had violated the express language of the Prior Order, “the
Demurrer to the [first amended complaint] should be sustained without leave to amend,
and a judgment dismissing the action should be entered.” In its Order under section 436
striking the first amended complaint without leave to amend, the trial court effectively
provided the same relief that had been requested by Chen in her demurrer. And, as noted
above, prior to the hearing on the demurrer, the parties, Westbrook and Chen, were on
notice, through the posting of the tentative ruling, that the court intended to strike the first
amended complaint without leave to amend pursuant to section 436. (See Cal. Rules of
Court, rule 3.1308(a)(1); Super. Ct. Santa Clara County, Civ. Rule 8E.)
       Under the circumstances presented here, Westbrook’s due process rights were not
violated; he received prior notice of the court’s intention to strike the first amended
Complaint before the Order issued. And he was afforded the opportunity—of which he
availed himself in his opposition to the demurrer—to address the grounds upon which the
striking of the first amended complaint were based, namely, that the filing of the new
pleading violated the Prior Order because it alleged new claims.
       The fact that the trial court’s ruling was based upon its discretionary authority to
strike at any time all or portions of pleadings pursuant to section 436, subdivision (b)
while the matter pending before it was a demurrer to the first amended complaint, does

                                              12
not suggest error. In this regard, CPF Agency Corp. v. R&S Towing (2005) 132
Cal.App.4th 1014 (CPF Agency) is instructive. There, the defendant filed a motion to
dismiss the complaint under section 396,7 contending that the plaintiff’s claims were
preempted by federal law. (CPF Agency, supra, at p. 1020.) The plaintiff contended on
appeal that because the defendant’s motion was an unauthorized, untimely motion to
strike under section 435, the trial court erred in striking certain causes of action of the
complaint. (CPF Agency, supra, at p. 1020.) The appellate court found the plaintiff’s
procedural objection unmeritorious, concluding that a trial court has the authority to
consider a motion irrespective of how it is labeled, and it has the power to strike a
pleading at any time under section 436. (CPF Agency, supra, at pp. 1020-1021.)8 The
court explained: “ ‘The proposition that a trial court may construe a motion bearing one
label as a different type of motion is one that has existed for many decades. “The nature
of a motion is determined by the nature of the relief sought, not by the label attached to
it. . . .” [Citation.] . . . The principle that a trial court may consider a motion regardless
of the label placed on it by a party is consistent with the court’s inherent authority to
manage and control its docket.’ [Citations.] [¶] Under these principles, the court had
inherent authority to treat [the] defendant’s motion as a motion to strike, and to consider
it on the merits even though the motion was filed after [the] defendant had filed its
responsive pleading. Code of Civil Procedure section 436 grants the trial court discretion

       7
          “If the superior court lacks jurisdiction of an appeal or petition, and a court of
appeal or the Supreme Court would have jurisdiction, the appeal or petition shall be
transferred to the court having jurisdiction upon terms as to costs or otherwise as may be
just, and proceeded with as if regularly filed in the court having jurisdiction.” (§ 396,
subd. (b).)
        8
          It bears noting here that, irrespective of the fact that Chen argued below that her
demurrer to the first amended complaint should be sustained without leave to amend and
the action dismissed, she had the option of challenging Westbrook’s amended pleading as
being in violation of the Prior Order by either demurrer (Harris, supra, 185 Cal.App.4th
at p. 1023) or by motion to strike (Community Water Coalition, supra, 200 Cal.App.4th
at p. 1329).


                                              13
to consider striking improper matter from pleadings ‘at any time in its discretion.’ ”
(Ibid.)
          The authorities relied on by Westbrook do not support his claim that the entry of
the Order constituted a violation of his due process rights. In In re Marriage of Carlsson
(2008) 163 Cal.App.4th 281, 291, the appellate court found that the trial court had
violated the husband’s due process rights when it “abruptly ended the [marital
dissolution] trial before [the husband] had finished his presentation, cutting off any
opportunity for rebuttal evidence . . . or argument of counsel.” In re Marriage of
Carlsson has no application here.
          In Moore v. California Minerals Products Corp. (1953) 115 Cal.App.2d 834, 835
(Moore), attorneys sought recovery of $8,594.32 in legal fees, while the client, in its
answer, admitted it had engaged the attorneys, had agreed to pay them $1,000 in fees and
$44.32 in expenses, and that it owed a balance of $594.32. At the trial, after the parties’
counsel provided opening statements consistent with their pleadings, the trial court
awarded the plaintiffs the full amount prayed in their complaint without hearing
evidence. (Id. at pp. 835-836.) The Moore court held that the trial court’s granting
judgment on the pleadings sua sponte without giving defense counsel the opportunity to
address a claimed pleading deficiency was error and deprived the defendant of due
process. (Id. at p. 836.) It reasoned: “In our research we have not discovered another
case in which judgment was rendered upon a point of law raised by the court with no
warning of counsel and no opportunity given to ward off the blow. Elementary principles
of due process support our conclusion that if, during a trial, the court, sua sponte,
unearths a point of law which it deems to be decisive of the cause, the party against
whom the decision impends has the same right to be heard before the decision is
announced that he has to produce evidence upon the issues of fact. Denial of that
opportunity deprived defendant of a substantial right to which it was entitled by virtue of
the guarantee of due process. [Citations.]” (Id. at p. 837, italics omitted.)

                                               14
       In contrast to the circumstances in Moore, this is not an instance in which
Westbrook received “no warning” that his first amended complaint might be viewed by
the court as defective because it violated the Prior Order. Chen’s demurrer specifically
raised this issue, and Westbrook addressed the point in his opposition. And the trial
court, before entering the Order, advised the parties in its tentative ruling that it intended
to strike the first amended complaint under section 436 because it violated the Prior
Order. Moore does not support Westbrook’s claim that the Order was entered in
violation of his due process rights.
       In In re Marriage of Straczynski (2010) 189 Cal.App.4th 531, 533 (Straczynski),
the conservator for the wife, Evelyn, appealed an order dismissing her petition for
dissolution of marriage. Shortly after Evelyn filed the petition to dissolve the lengthy
marriage, she was placed in an assisted living facility. (Ibid.)9 Approximately two years
later, the trial court issued an order requiring that the husband, Charles, pay, as spousal
support, all of Evelyn’s care and medication expenses at a minimum of $500 per day.
Nearly four years into the proceedings, Charles, as a self-represented litigant, filed a
motion to dismiss the proceedings on the basis that the parties—although Charles lived
out-of-state and Evelyn was still in a care facility—had reconciled. (Id. at p. 535.)
Evelyn, through her conservator, opposed the motion, arguing that there was no legal or
factual basis for it, and that a dismissal would result in the termination of orders for
Evelyn’s support. (Id. at p. 536.) After a hearing, the court denied Charles’s motion to
dismiss, concluding that it could not find there had been a reconciliation. (Id. at p. 537.)
At the hearing, however, the court granted its own motion to dismiss after concluding that
dismissal of the dissolution proceedings would be in Evelyn’s best interests because of
her “advanced dementia, financial situation, and current relationship with Charles.” (Id.
at p. 533; see also id. at pp. 536-537.)
       9
        Charles had alleged in his response that Evelyn suffered from Alzheimer’s
Disease and dementia. (Straczynski, supra, 189 Cal.App.4th at p. 533.)


                                              15
       The appellate court held that the family court’s sua sponte dismissal violated the
parties’ rights to due process because the court “did not provide notice and an opportunity
to respond before it dismissed the dissolution proceedings on its own motion.”
(Straczynski, supra, 189 Cal.App.4th at pp. 538-539.) It reasoned that after it denied
Charles’s motion to dismiss that was based upon the claim that the parties had reconciled,
the family court dismissed the proceedings sua sponte and without notice upon entirely
different grounds that were stated for the first time at the same hearing. (Id. at pp. 538-
539.)10 In contrast, in the present case, the basis for the trial court’s sua sponte order
striking the first amended complaint was identical to one of the reasons given by Chen in
her proceeding requesting that the demurrer to that pleading be sustained without leave to
amend—namely, that Westbrook’s filing of the amended pleading had violated the Prior
Order because it contained new claims not alleged in the original complaint.11




       10
          The new grounds upon which it dismissed the case sua sponte, as recited by the
appellate court, were “[s]pecifically, . . . because (1) it was not in Evelyn’s best interest to
divorce Charles; (2) that the trial court didn’t ‘think there’s going to be any evidence
presented’ allowing it to find irreconcilable differences; and (3) the trial court believed it
remembered case law stating that a court ‘can’t give a divorce if there’s a conservator.’ ”
(Straczynski, supra, 189 Cal.App.4th at p. 538.)
       11
          Similarly, other cases cited by Westbrook in support of his due process claim do
not assist his position. (See, e.g., Wilson v. Sunshine Meat & Liquor Co. (1983) 34
Cal.3d 554, 561, fn. 7 [discretionary dismissal for failure to diligently prosecute under
former § 583, subd. (a) upon court’s own motion requires notice]; Payne v. Superior
Court (1976) 17 Cal.3d 908, 914 [prisoners’ rights to due process and equal protection in
defending civil suits]; Department of Forestry & Fire Protection v. Howell (2017) 18
Cal.App.5th 154, 174 [procedure of conducting hearing, scheduled one week before
multimonth trial, in which court did not identify issues to be addressed and that
ultimately resulted in dismissal of entire actions, violated due process], disapproved of on
other grounds by Presbyterian Camp & Conference Centers, Inc. v. Superior Court
(2021) 12 Cal.5th 493, 516, fn. 17; Cordova v. Vons Grocery Co. (1987) 196 Cal.App.3d
1526, 1531 [sua sponte dismissal because of the plaintiff’s delay in prosecution under
§ 583.410 required the same prior notice and opportunity to oppose required for noticed
defense motion to dismiss].)


                                              16
       The issuance of the Order striking the first amended complaint under section 436
did not violate Westbrook’s due process rights.
              2.     Striking First Amended Complaint Was Not Error
       We next address whether the court committed an abuse of discretion by striking
the first amended complaint under section 436. (See Leader, supra, 89 Cal.App.4th at
p. 612.)
       Preliminarily, we note that Westbrook below challenged Chen’s position—
equivalent to the court’s reason in the Order for striking the first amended complaint—
that the filing of the first amended complaint violated the court’s Prior Order because the
allegations of the amended pleading differed completely from those in the original
complaint. On appeal, he argues that the trial court erroneously held that the breach of
fiduciary duty claim (second cause of action) was an entirely new claim not present in the
original complaint. Westbrook, however, does not make the same argument in his
appellate briefs concerning the breach of contract and breach of implied covenant causes
of action. We may therefore treat Westbrook as having abandoned any argument that as
to the contract claims, the filing of the first amended complaint did not constitute a
violation of the Prior Order. (Tiernan v. Trustees of Cal. State University & Colleges
(1982) 33 Cal.3d 211, 216, fn. 4.)12
       It is clear from a comparison of the two pleadings that the trial court properly
found that the first amended complaint was at variance with the terms of the Prior Order
under which the court granted Westbrook leave to amend. The underlying transactions


       12
          The issue of whether the trial court properly found that the first amended
complaint violated the Prior Order because it asserted entirely new claims is directly
relevant to our consideration (discussed in pt. B.3., post) of whether the court’s denial of
leave to amend was an abuse of discretion. For this reason, we will address whether the
court erred in concluding that all three causes of action in the first amended complaint
were new claims, notwithstanding Westbrook’s abandonment of his position relative to
the contract claims.


                                             17
and agreements at issue in Westbrook’s two complaints materially differed. The focal
points of the original complaint were (1) a transaction in which Chen, while affiliated
with Westbrook’s company, WBREA, acted as agent for the Client that spanned from
February 2019 to its closing in December 2019, out of which arose a commission dispute
between WBREA, and Chen; and (2) the “Settlement Agreement” (i.e., commission
check issued by WBREA from the Client transaction), which Chen allegedly breached by
filing a complaint for arbitration. In contrast, the focal points of the first amended
complaint were (1) Chen’s conduct after she “disassociated herself from WBREA” in
January 2020 and became affiliated with a new firm, Sand Hill, including her
involvement in a transaction involving a WBREA client that closed in June 2020; and (2)
the December 2018 independent contractor agreement between WBREA and Chen (the
IC Agreement) which Chen allegedly breached primarily because of her actions
occurring on or after January 2020 when she was no longer affiliated with WBREA.
       Likewise, the three specific causes of action alleged in the two pleadings—while
having the same or similar titles—were very different claims. In the breach of contract
claim in the initial complaint, Westbrook alleged that he was damaged by Chen’s breach
of the “Settlement Agreement” by filing an arbitration complaint to relitigate the settled
dispute. In contrast, Westbrook alleged in the breach of contract claim in the first
amended complaint that Chen breached the IC Agreement by failing to return WBREA’s
“Property” (its proprietary information and files) after terminating her relationship with
WBREA, misappropriating the “Property,” using the “Property” for her and for Sand
Hill’s benefit, and soliciting prospective and existing clients of WBREA.
       The claim for breach of duty of loyalty in the original complaint concerned Chen’s
alleged breach of a duty of loyalty to WBREA by “falsely demand[ing] WBREA to pay
(questionable) to Client $7,000 as a credit while [Chen] knew that [the] Client[] expected
several thousand less.” In contrast, the claim for breach of fiduciary duty in the first
amended complaint concerned Chen’s breach of fiduciary duties to WBREA arising from

                                             18
the IC Agreement. Those breaches of fiduciary duty consisted of the same alleged
actions (occurring after Chen terminated her relationship with WBREA) that Westbrook
claimed constituted breaches of the IC Agreement, as well as self-dealing, serving
WBREA clients under contracts and misappropriating benefits derived from them,
causing Sand Hill to possess WBREA’s “Property,” and failing to disclose to WBREA a
transaction consummated in June 2020 involving a WBREA client.13
       Finally, the claims for breach of implied covenant of good faith and fair dealing—
the third cause of action in both pleadings—were very different. In the original
complaint, Westbrook alleged that Chen breached the good faith covenant implied in the
“Settlement Agreement” by “choosing not to honor [it] and by failing to comply with it
shortly after entering into it.” The dissimilar allegations in the first amended complaint
are that Chen breached the good faith covenant implied in the IC Agreement by her
conduct after termination of her relationship with WBREA. That alleged conduct
consisted of her actions relative to WBREA’s “Property” in failing to return it,
misappropriating it, transferring it to Sand Hill, and using it for her (and Sand Hill’s)
benefit; of her serving WBREA clients under contracts and misappropriating benefits
derived from them; and of her failing to disclose the June 2020 transaction involving a
WBREA client.
       “[W]hen a trial court sustains a demurrer with leave to amend, the scope of the
grant of leave is ordinarily a limited one. It gives the pleader an opportunity to cure the
defects in the particular causes of action to which the demurrer was sustained, but that is
all. [Citation.]” (Community Water Coalition, supra, 200 Cal.App.4th at p. 1329.) In
the Prior Order, the court, in granting leave to amend, made it clear that the amendment


       13
         In addition to alleging (in seven paragraphs) various acts by Chen in breach of
her fiduciary duties under the IC Agreement taken after she was no longer affiliated with
WBREA, Westbrook alleged that Chen did not disclose material facts to WBREA
concerning the Client transaction that closed in December 2019.


                                             19
was limited to those three claims alleged and only as against Chen. The court below
specifically cautioned Westbrook that under California law, “[a]bsent prior leave of
court[,] an amended complaint raising entirely new and different causes of action may be
subject to a motion to strike on the Court’s own motion. [Citation.]” That is precisely
the kind of amendment Westbrook accomplished here, by asserting entirely new claims,
based upon new underlying facts (occurring, for the most part, after the filing of the
original complaint), and founded on a contractual relationship different from the one
relied on in the original complaint. “Following an order sustaining a demurrer . . . with
leave to amend, the plaintiff may amend his or her complaint only as authorized by the
court’s order. [Citation.] The plaintiff may not amend the complaint to add a new cause
of action without having obtained permission to do so, unless the new cause of action is
within the scope of the order granting leave to amend. [Citation.] Here, the new cause[s]
of action [were] not within the scope of the order granting leave to amend.” (Harris,
supra, 185 Cal.App.4th at p. 1023.)
       The trial court correctly concluded that (1) Westbrook, in filing the first amended
complaint, had “abandon[ed] the factual allegations of the original complaint”; (2) the
first amended complaint “[could not] reasonably be understood as an amendment of the
first, second and third causes of action alleged in the original complaint”; and (3) the
amended pleading represented “clearly an attempt by [Westbrook] to allege three wholly
new claims in place of those previously alleged.” The trial court did not abuse its
discretion by striking the first amended complaint under section 436 because it was not in
conformity with the Prior Order granting leave to amend.
              3.     Denial of Leave to Amend Was Proper
       Westbrook contends that the trial court erred when it denied leave to amend in its
order striking the first amended complaint under section 436. He asserts that the court
failed to determine whether any defect in the pleading could be cured by amendment
before denying leave to amend. The argument lacks merit.

                                             20
       Westbrook’s position is based upon the assertion that the trial court, in striking the
first amended complaint under section 436 because of its nonconformity with the Prior
Order, was required to make an evaluation of whether there was a reasonable possibility
that he could amend the pleading to cure its defects. His position is based upon cases he
cites in which the trial court had sustained a demurrer without leave to amend because the
challenged pleading failed to state a cause of action. (See Jenkins v. JPMorgan Chase
Bank, N.A. (2013) 216 Cal.App.4th 497, 506-507, disapproved of on other grounds by
Yvanova v. New Century Mortgage Corp. (2016) 62 Cal.4th 919, 939, fn. 13; Gomes v.
Countrywide Home Loans, Inc. (2011) 192 Cal.App.4th 1149, 1153-1154.) But here, the
court struck the first amended complaint under section 436 because it was beyond the
scope of the leave to amend as granted in the Prior Order. The court’s ruling was not
based upon an evaluation of whether each of the new causes of action in the first
amended complaint failed to state facts sufficient to constitute a cause of action.14 The



       14
          Westbrook argues that the court erred in (supposedly) striking the breach of
fiduciary duty cause of action of the first amended complaint based upon an erroneous
finding that Chen owed no fiduciary duty to WBREA. A plain reading of the Order
shows that the trial court did not strike the breach of fiduciary duty claim in the first
amended complaint based upon a finding of no existing duty. Instead, the court struck
“all three causes of action alleged in the [first amended complaint] on its own motion as
not filed in conformity with the January 11, 2021 Order of the Court. (See CCP §436.)”
This holding was preceded by approximately two pages of analysis regarding the first
amended complaint’s having been beyond the scope of the leave to amend stated in the
Prior Order. After concluding that the pleading should be stricken, the court did “also
note[]” that the second and third causes of action of the first amended complaint “both
fail[ed] as a matter of law.” Although the court made this observation and followed it
with some discussion, there is nothing in the record that suggests that the court’s reason
for striking the amended pleading was based upon anything other than the first amended
complaint having been “not filed in conformity with the [Prior] Order.” We therefore
need not address Westbrook’s contentions regarding the viability of his breach of
fiduciary duty claim. (See Orange Unified School Dist. v. Rancho Santiago Community
College Dist. (1997) 54 Cal.App.4th 750, 757 [appellate court does “not review the
validity of the trial court’s reasoning but only the propriety of the ruling itself”].)


                                             21
trial court therefore, did not, nor was it required to, evaluate whether there was a
reasonable possibility that the pleading defect could be cured by amendment.
       Rather, in striking the first amended complaint, the trial court was empowered to
do so “upon terms it deem[ed] proper.” (§ 436; see also § 472a, subd. (d) [”[i]f a motion
to strike is granted pursuant to Section 436, the court may order that an amendment or
amended pleading be filed upon terms it deems proper”].) Obviously, the fact that the
court may permit an amendment after striking a pleading does not suggest it is required to
do so. This is not an instance where Westbrook’s pleading was stricken because it failed
to state a cause of action but there was a reasonable possibility one could be stated by
amendment. Nor was the pleading here stricken due to a technical defect that could be
readily corrected, such that a “proper” term imposed by the court in striking the first
amended complaint would be to permit the filing of a corrected pleading. (See, e.g.,
Vaccaro v. Kaiman (1998) 63 Cal.App.4th 761, 768 [omission of counsel’s signature on
first amended complaint]; Perlman v. Municipal Court (1979) 99 Cal.App.3d 568, 575
[failure to verify writ petition].)
       Instead, this was an instance in which the first amended complaint was filed in
violation of the Prior Order specifically limiting the nature of the permitted amendment.
As discussed, ante, the first amended complaint, as compared with the original complaint,
unquestionably contained entirely new allegations and causes of action, and the new
claims were based upon an agreement and alleged wrongful conduct that were different
from the agreement and alleged conduct stated in the original complaint. The amended
pleading was plainly not authorized by the Prior Order.
       Further, the backdrop under which this violation of the Prior Order occurred is
highly relevant to evaluating whether the court abused its discretion in striking the first
amended complaint “upon terms it deem[ed] proper.” (§ 436.) In opposing Chen’s
demurrer to the original complaint, Westbrook indicated that if the court were inclined to
sustain the demurrer, it requested leave to file an amended pleading. That proposed

                                             22
amended pleading named two additional defendants and alleged a total of 15 additional
causes of action. In effect, Westbrook proposed to convert a six-page, 45-paragraph
pleading alleging five causes of action against one defendant into a 23-page, 189-
paragraph pleading alleging 20 causes of action against three defendants. This tactic was
met by the trial court in its Prior Order with a specific admonition that Westbrook, in
amending his complaint, be careful to limit the new pleading to the three existing claims
in the complaint for which leave to amend was granted. Rather than heeding that
admonition, Westbrook filed the first amended complaint alleging three entirely new
claims.
       Under these circumstances, the trial court properly denied leave to amend.
Instead, it stated in the Order that if Westbrook wished to allege claims against Chen
unrelated to the ones alleged in the original complaint, he could file an appropriate
motion for leave to amend with the court. This was a proper term under section 436
included in the Order striking the first amended complaint. Accordingly, we find no
abuse of discretion in the denial of leave to amend. (See Quiroz, supra, 140 Cal.App.4th
at pp. 1281-1282.)
                            III.   DISPOSITION
       The May 21, 2021 order striking the first amended complaint of appellant
Vladimir Westbrook without leave to amend is affirmed.




                                             23
                             _____________________________________
                             BAMATTRE-MANOUKIAN, ACTING P.J.




WE CONCUR:




__________________________
DANNER, J.




__________________________
WILSON, J.




Westbrook v. Chen
H049189